DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed January 28, 2021, has been received and entered.
	Claim 3 is cancelled.
	Claims 1, 2, and 4-15 are pending.  Claim 11 is withdrawn.
	Claims 1, 2, 4-10, and 12-15 are examined on the merits.

Drawings
The drawings filed June 22, 2020, include a color drawing.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `503 (US 2013/0045503. Listed on IDS filed 9/10/18) in view of Mangino (US 2013/0065217. Previously cited).

Additionally, Miyawaki `503 discloses that in order to enable a clearing treatment in various degrees, a concentration of urea in their clearing reagent is preferably 1 M or more and not more than 8.5 M (page 4, paragraph [0066]).  This range is wholly encompassed by the range of instant claims 1 and 4 for the at least one compound/urea (‘a range of 1.0 M to 9.5 M’).  Additionally, the examples of clearing reagents taught in Miyawaki `503 comprise urea at a concentration of 4 M or more and not more than 8 M (page 5, paragraphs [0080], [0082], and [0084]) which is also wholly encompassed by the range of instant claims 1 and 4 for the at least one compound/urea.
The clearing reagent may contain a surfactant (page 3, paragraph [0050]).  Preferably, the surfactant is contained at a concentration of 0.025 (w/v)% or more and not more than 5 (w/v)% (page 4, paragraph [0067]).  This surfactant concentration range reads on a surfactant 

Miyawaki `503 differs from the claimed invention in that Miyawaki `503 does not disclose that their clearing reagent comprises sorbitol, wherein the sorbitol is contained at a concentration in a range of 15 (w/v)% to 50 (w/v)%.
However, Miyawaki `503 discloses that their clearing reagent may contain an additive such as an osmotic pressure controlling agent (page 4, paragraph [0058]).
Mangino discloses an organ protection solution which prevents or reduces in vivo lethal swelling of tissues and organs during periods of warm ischemia due to lack of oxygen delivery and oxygenation (page 1, paragraph [0004]).  The organ protectant solutions mitigate lethal cell swelling by preferentially loading the extracellular fluid compartment with molecules that are physically able to escape into the extravascular compartment, but which are impermeable to the cell membrane (page 2, paragraph [0021]).  This preferentially increases the osmotic force outside of the cell, thereby removing cell water accumulation or preventing water from moving into the cell (page 2, paragraph [0021]).  Examples of the cell impermeants include specific anions and small saccharides such as sorbitol, and these agents are dissolved in water or a buffer solution (page 2, paragraph [0022]).  They are given in amounts to increase the theoretical extracellular fluid compartment osmolarity of impermeants to a specific level, which may requires solutions with impermeants of 10-60% by weight (page 2, paragraph [0022]).  Specifically, the cell impermeants can exert osmotic effects on both endothelial cells and parenchymal cells (page 3, paragraph [0035]).  Therefore, the cell permeants of Mangino (e.g. sorbitol) are osmotic pressure controlling agents.  

1.5 mol/L x 182.17 g/mol sorbitol x 1/1000 mL x 100 = 27.3 (w/v)% sorbitol
This concentration of sorbitol falls in the range of ’15 (w/v)% to 50 (w/v)%’ for sorbitol as recited in instant claim 1.
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included sorbitol in the clearing reagent of the inventions of Miyawaki `503 (clearing reagent itself, system, and kit), in any of the concentrations taught by Mangino for the cell impermeant, specifically 10-60% by weight, including the concentration of 27.3 (w/v)% sorbitol exemplified in a solution by Mangino.  One of ordinary skill in the art would have been motivated to have included sorbitol at these concentrations since Miyawaki `503 discloses that their clearing reagent may contain an osmotic pressure controlling agent; sorbitol is an osmotic pressure controlling agent given that Mangino teaches sorbitol as a cell impermeant which prevents lethal cell swelling by increasing the osmotic force outside of a cell, and exerts osmotic effects on cells.  Additionally, one of ordinary skill in the art would have been motivated to use the cell impermeant (speaking to sorbitol) concentrations taught in Mangino because these concentrations are taught in Mangino for increasing the osmotic force outside of the cells, thereby controlling osmotic pressure which is sought by Miyawaki `503 for the osmotic pressure controlling agent included in their clearing reagents.  There would have been a reasonable expectation of success in providing a clearing reagent suitable for making a biological material transparent since the active agents for the 

Regarding instant claims 5 and 6, Miyawaki `503 teaches that the surfactant contained in their clearing reagent is preferably a nonionic surfactant, and examples of the nonionic surfactant encompass fatty acid surfactants, higher alcohol surfactants, and alkylphenol surfactants (page 3, paragraph [0050]).  Therefore, instant claims 5 and 6 are rendered obvious.
Regarding instant claim 7, Miyawaki `503 teaches that their clearing reagent can contain a drying inhibition component which can be glycerol (page 3, paragraph [0057]).  For instance, Miyawaki `503 discloses an example of a clearing reagent comprising urea at a concentration of 4 M or more and not more than 8 M (meeting limitations of instant claim 1 and 4), a nonionic surfactant such as Triton X-100 at a concentration of 0.05 (w/v)% or more and not more than 0.2 (w/v)% (meeting surfactant concentration limitation of instant claim 1), and “a drying inhibition component (e.g. glycerol)” (page 5, paragraph [0080]).  Furthermore, Miyawaki `503 discloses a clearing reagent termed “SCALE-A2 reagent” comprising 4 M urea, 0.1% (w/v) Triton X-100, and 10% (w/v) glycerol (page 8, paragraph [0130]).  Therefore, instant claim 7 is rendered obvious.
Regarding instant claim 9, Miyawaki `503 discloses that their clearing reagent preferably makes transparent (i) a tissue or an organ derived from a multicellular animal, or (ii) a 
Regarding instant claim 13, Miyawaki `503 recognizes preparing a plurality of clearing reagents (see page 5, paragraphs [0076]-[0085]).  In preparing a plurality of clearing reagents, it would have been a matter of routine experimentation to have varied the concentration of sorbitol of each of the clearing reagents in order to optimize the osmotic pressure controlling effect of their osmotic pressure controlling agent (sorbitol).  Therefore, instant claim 13 is rendered obvious.
Regarding instant claim 14, as discussed above, it would have been obvious to have used a sorbitol concentration in the range of 10-60% by weight in the clearing reagent of the invention rendered obvious by Miyawaki `503 in view of Mangino.  The concentration of 10-60% by weight overlaps with sorbitol concentration ranges for clearing reagents A) and B) of instant claim 14.  Given that the urea concentration taught in Miyawaki `503 overlaps with the urea concentration ranges for clearing reagent A) and B) of instant claim 14, then instant claim 14 is rendered obvious.
A holding of obviousness is clearly required.

Claims 1, 2, 4-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `419 (US 2014/0087419. Listed on IDS filed 10/6/17) in view of Mangino.
Miyawaki `419 discloses a kit for a clearing treatment for making a biological material transparent which includes a first solution containing at least one compound selected from the group consisting of urea and urea derivatives at a predetermined concentration, and a second 
Additionally, Miyawaki `419 discloses a system for a clearing treatment for making a biological material transparent which includes their clearing reagent for making a biological material transparent and a biological material which has been isolated, wherein the clearing reagent has permeated into the biological material so as to make the biological material transparent (page 9, paragraph [0142]).  This system is comparable to the system of instant claim 10.


However, Miyawaki `419 discloses that their clearing reagent may contain an additive such as an osmotic pressure controlling agent (page 6, paragraph [0095]). 
Mangino discloses an organ protection solution which prevents or reduces in vivo lethal swelling of tissues and organs during periods of warm ischemia due to lack of oxygen delivery and oxygenation (page 1, paragraph [0004]).  The organ protectant solutions mitigate lethal cell swelling by preferentially loading the extracellular fluid compartment with molecules that are physically able to escape into the extravascular compartment, but which are impermeable to the cell membrane (page 2, paragraph [0021]).  This preferentially increases the osmotic force outside of the cell, thereby removing cell water accumulation or preventing water from moving into the cell (page 2, paragraph [0021]).  Examples of the cell impermeants include specific anions and small saccharides such as sorbitol, and these agents are dissolved in water or a buffer solution (page 2, paragraph [0022]).  They are given in amounts to increase the theoretical extracellular fluid compartment osmolarity of impermeants to a specific level, which may requires solutions with impermeants of 10-60% by weight (page 2, paragraph [0022]).  Specifically, the cell impermeants can exert osmotic effects on both endothelial cells and parenchymal cells (page 3, paragraph [0035]).  Therefore, the cell permeants of Mangino (e.g. sorbitol) are osmotic pressure controlling agents.  

1.5 mol/L x 182.17 g/mol sorbitol x 1/1000 mL x 100 = 27.3 (w/v)% sorbitol
This concentration of sorbitol falls in the range of ’15 (w/v)% to 50 (w/v)%’ for sorbitol as recited in instant claim 1.
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included sorbitol in the clearing reagent of the inventions of Miyawaki `419 (clearing reagent itself, system, and kit), in any of the concentrations taught by Mangino for the cell impermeant, specifically 10-60% by weight, including the concentration of 27.3 (w/v)% sorbitol exemplified in a solution by Mangino.  One of ordinary skill in the art would have been motivated to have included sorbitol since Miyawaki `419 discloses that their clearing reagent may contain an osmotic pressure controlling agent; sorbitol is an osmotic pressure controlling agent given that Mangino teaches sorbitol as a cell impermeant which prevents lethal cell swelling by increasing the osmotic force outside of a cell, and exerts osmotic effects on cells.  Additionally, one of ordinary skill in the art would have been motivated to use the cell impermeant (speaking to sorbitol) concentrations taught in Mangino because these concentrations are taught in Mangino for increasing the osmotic force outside of the cells, thereby controlling osmotic pressure which is sought by Miyawaki `419 for the osmotic pressure controlling agent included in their clearing reagents.  There would have been a reasonable expectation of success in providing a clearing reagent suitable for making a biological material transparent since the active agents for the clearing reagent are present (e.g. 
Regarding instant claim 5, Miyawaki `419 discloses that the surfactant is preferably a nonionic surfactant (page 5, paragraph [0084]).  Therefore, instant claim 5 is rendered obvious.
Regarding instant claim 6, Miyawaki `419 discloses that examples of the nonionic surfactant encompass fatty acid surfactants, higher alcohol surfactants, and alkylphenol surfactants (page 5, paragraph [0084]).  Therefore, instant claim 6 is rendered obvious.
Regarding instant claim 7, Miyawaki `419 teaches that the first solution may contain at least one of various compounds, including glycerol (page 2, paragraph [0032]).  See also page 6, paragraph [0093]).  For instance, Miyawaki `419 teaches an example of their first solution comprising urea at a concentration of 2.5 M or more and not more than 5.5 M (meeting limitation of instant claims 1 and  4), a nonionic surfactant (e.g. Triton X-01000) at a concentration of 0.05 (w/v)% or more and not more than 0.2 (w/v)% (meeting surfactant concentration limitation of instant claim 1), and a “drying inhibition component (e.g., glycerol)” (page 9, paragraph [0131]).  Therefore, instant claim 7 is rendered obvious.
Regarding instant claim 9, Miyawaki `419 discloses that in using their solutions in a method for making a biological material transparent (page 2, paragraph [0026]), the method makes transparent, as the biological material, (i) a tissue or an organ derived from a multicellular animal, or (ii) a multicellular animal which is not a human (page 2, paragraph [0027]).  
Regarding instant claim 13, Miyawaki `419 discloses a plurality of clearing reagents: a first solution, a second solution.  In preparing a plurality of clearing reagents, it would have been a matter of routine experimentation to have varied the concentration of sorbitol of each of the clearing reagents (the first solution, the second solution) in order to optimize the osmotic pressure controlling effect of their osmotic pressure controlling agent (sorbitol).  Therefore, instant claim 13 is rendered obvious.
Regarding instant claim 14, as discussed above, it would have been obvious to have used a sorbitol concentration in the range of 10-60% by weight in the clearing reagent of the invention rendered obvious by Miyawaki `419 in view of Mangino.  The concentration of 10-60% by weight overlaps with sorbitol concentration ranges for clearing reagents A) and B) of instant claim 14.  Given that the urea concentrations taught in Miyawaki `419 overlap with the urea concentration ranges for clearing reagent A) and B) of instant claim 14, then instant claim 14 is rendered obvious.
A holding of obviousness is clearly required.

Claims 1, 2, 4-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `927 (US 2014/0178927. Listed on IDS filed 12/18/18) in view of Mangino.
Miyawaki `927 discloses a clearing reagent for making a biological material transparent which includes at least one compound selected from the group consisting of urea and urea derivatives at a concentration of 1 M or more and not more than 8.5 M, and glycerol at a 
Additionally, Miyawaki `927 discloses a kit for a clearing treatment for making a biological material transparent which includes their clearing reagent (page 2, paragraph [0025]).  This kit is comparable to the kit of instant claim 12.  
Furthermore, Miyawaki `927 discloses a system for a clearing treatment for making a biological material transparent which includes any of their clearing reagents, and a biological material which has been isolated, the clearing reagent having permeated into the biological material in order to make the biological material transparent (page 2, paragraph [0023]).  This system is comparable to the system of instant claim 10.

Miyawaki `927 differs from the claimed invention in that Miyawaki `927 does not disclose that their clearing reagent comprises sorbitol, wherein the sorbitol is contained at a concentration in a range of 15 (w/v)% to 50 (w/v)%.

Mangino discloses an organ protection solution which prevents or reduces in vivo lethal swelling of tissues and organs during periods of warm ischemia due to lack of oxygen delivery and oxygenation (page 1, paragraph [0004]).  The organ protectant solutions mitigate lethal cell swelling by preferentially loading the extracellular fluid compartment with molecules that are physically able to escape into the extravascular compartment, but which are impermeable to the cell membrane (page 2, paragraph [0021]).  This preferentially increases the osmotic force outside of the cell, thereby removing cell water accumulation or preventing water from moving into the cell (page 2, paragraph [0021]).  Examples of the cell impermeants include specific anions and small saccharides such as sorbitol, and these agents are dissolved in water or a buffer solution (page 2, paragraph [0022]).  They are given in amounts to increase the theoretical extracellular fluid compartment osmolarity of impermeants to a specific level, which may requires solutions with impermeants of 10-60% by weight (page 2, paragraph [0022]).  Specifically, the cell impermeants can exert osmotic effects on both endothelial cells and parenchymal cells (page 3, paragraph [0035]).  Therefore, the cell permeants of Mangino (e.g. sorbitol) are osmotic pressure controlling agents.  
In an exemplary solution disclosed by Mangino, the solution comprises 0-1.5 M sorbitol such that the total concentration of cell impermeants in the solution is 1.5 M total (Table 1 on page 3).  According to the following calculation, a solution comprising 1.5 M sorbitol comprises 27.3 (w/v)% sorbitol:
1.5 mol/L x 182.17 g/mol sorbitol x 1/1000 mL x 100 = 27.3 (w/v)% sorbitol

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included sorbitol in the clearing reagent of the inventions of Miyawaki `927 (clearing reagent itself, system, and kit), in any of the concentrations taught by Mangino for the cell impermeant, specifically 10-60% by weight, including the concentration of 27.3 (w/v)% sorbitol exemplified in a solution by Mangino.  One of ordinary skill in the art would have been motivated to have included sorbitol at these concentrations since Miyawaki `927 discloses that their clearing reagent may contain an osmotic pressure controlling agent; sorbitol is an osmotic pressure controlling agent given that Mangino teaches sorbitol as a cell impermeant which prevents lethal cell swelling by increasing the osmotic force outside of a cell, and exerts osmotic effects on cells.  Additionally, one of ordinary skill in the art would have been motivated to use the concentrations taught in Mangino because these concentrations are taught in Mangino for increasing the osmotic force outside of the cells, thereby controlling osmotic pressure which is sought by Miyawaki `927 for the osmotic pressure controlling agent included in their clearing reagents.  There would have been a reasonable expectation of success in providing a clearing reagent suitable for making a biological material transparent since the active agents for the clearing reagent are present (e.g. urea), sorbitol is suitable for use with cells given its use in organ preservation, and Miyawaki `927 teaches that additives including osmotic pressure controlling agents can be included in their clearing reagent.  The concentrations of 10-60% by weight overlap with the range recited in instant claim 1 for sorbitol, and the concentration of 27.3 (w/v)% reads on the concentration recited in instant claim 1 for sorbitol.  Therefore, instant claims 1, 2, 4, 7, 10, and 12 are rendered obvious.

Regarding instant claim 6, Miyawaki `927 discloses that examples of the nonionic surfactant encompass fatty acid surfactants, higher alcohol surfactants, and alkylphenol surfactants (page 3, paragraph [0051]).  Therefore, instant claim 6 is rendered obvious.
Regarding instant claim 9, Miyawaki `927 teaches that their clearing reagent makes transparent (i) a tissue or an organ derived from a multicellular animal, or (ii) a multicellular animal which is not a human (paragraph [0022] on pages 1 and 2).  Therefore, instant claim 9 is rendered obvious.
Regarding instant claim 13, Miyawaki `927 recognizes preparing a plurality of clearing reagents (see page 5, paragraph [0077] through page 6, paragraph [0086]).  In preparing a plurality of clearing reagents, it would have been a matter of routine experimentation to have varied the concentration of sorbitol of each of the clearing reagents in order to optimize the osmotic pressure controlling effect of their osmotic pressure controlling agent (sorbitol).  Therefore, instant claim 13 is rendered obvious.
Regarding instant claim 14, as discussed above, it would have been obvious to have used a sorbitol concentration in the range of 10-60% by weight in the clearing reagent of the invention rendered obvious by Miyawaki `927 in view of Mangino.  The concentration of 10-60% by weight overlaps with sorbitol concentration ranges for clearing reagents A) and B) of instant claim 14.  Given that the urea concentration taught in Miyawaki `927 overlaps with the urea concentration ranges for clearing reagent A) and B) of instant claim 14, then instant claim 14 is rendered obvious.
A holding of obviousness is clearly required.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `503 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14 above, and further in view of Kasamatsu (WO 2011/096468. English equivalent US 2014/0287429 cited below. Previously cited).
As discussed above, Miyawaki `503 and Mangino render obvious claims 1, 2, 4-7, 9, 10, and 12-14.  The references differ from claim 8 in that they do not disclose that the clearing reagent further comprises cyclodextrins.
Kasamatsu discloses a pretreatment solution for immunohistochemical staining of a tissue specimen (abstract).  The solution contains an antigen retrieval agent, particular nonionic surfactants, and cyclodextrin or a derivative thereof (abstract).  Kasamatsu found that cyclodextrin or a derivative thereof at a particular content could prevent inhibition of the action of the surfactants, and could inhibit deterioration of the staining intensity in the staining (page 2, paragraph [0027]).  Cyclodextrin or a derivative thereof is mainly involved in inhibiting a glass slide from repelling a staining reagent in the staining step following the pretreatment (page 4, paragraph [0050]).  The cyclodextrin or a derivative thereof may be at least one of α-, β-, and γ-cyclodextrin (page 4, paragraph [0050]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have include cyclodextrins in the clearing reagent of Miyawaki `503 in view of Mangino.  One of ordinary skill in the art would have been motivated to do this in order to prevent inhibition of the action of the surfactant of the clearing reagent, inhibit deterioration of the staining intensity in the subsequent staining, and inhibit a glass slide from repelling a staining reagent in the subsequent staining step.  Miyawaki `503 teaches that 
A holding of obviousness is clearly required. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `419 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14 above, and further in view of Kasamatsu.
As discussed above, Miyawaki `419 and Mangino render obvious claims 1, 2, 4-7, 9, 10, and 12-14.  The references differ from claim 8 in that they do not disclose that the clearing reagent further comprises cyclodextrins.
Kasamatsu discloses a pretreatment solution for immunohistochemical staining of a tissue specimen (abstract).  The solution contains an antigen retrieval agent, particular nonionic surfactants, and cyclodextrin or a derivative thereof (abstract).  Kasamatsu found that cyclodextrin or a derivative thereof at a particular content could prevent inhibition of the action of the surfactants, and could inhibit deterioration of the staining intensity in the staining (page 2, paragraph [0027]).  Cyclodextrin or a derivative thereof is mainly involved in inhibiting a glass slide from repelling a staining reagent in the staining step following the pretreatment (page 4, 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have include cyclodextrins in the clearing reagent of Miyawaki `419 in view of Mangino.  One of ordinary skill in the art would have been motivated to do this in order to prevent inhibition of the action of the surfactant of the clearing reagent, inhibit deterioration of the staining intensity in the subsequent staining, and inhibit a glass slide from repelling a staining reagent in the subsequent staining step.  Miyawaki `419 teaches that their invention is used as a pretreatment for internal observation of a non-transparent tissue with use of an optical microscope (page 1, paragraph [0002]).  The clearing treatment with the clearing reagent is disclosed as allowing an assay by means of a general tissue staining or immunostaining (page 5, paragraph [0081]).  See also page 8, paragraphs [0116] and [0122] of Miyawaki `419.  Since the clearing reagent rendered obvious by Miyawaki `419 in view of Mangino is used as pretreatment prior to immunostaining, then the advantages cited for cyclodextrins as taught in Kasamatsu would be beneficial to the invention rendered obvious by Miyawaki `419 and Mangino.  Therefore, instant claim 8 is rendered obvious.
A holding of obviousness is clearly required. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `927 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14 above, and further in view of Kasamatsu.

Kasamatsu discloses a pretreatment solution for immunohistochemical staining of a tissue specimen (abstract).  The solution contains an antigen retrieval agent, particular nonionic surfactants, and cyclodextrin or a derivative thereof (abstract).  Kasamatsu found that cyclodextrin or a derivative thereof at a particular content could prevent inhibition of the action of the surfactants, and could inhibit deterioration of the staining intensity in the staining (page 2, paragraph [0027]).  Cyclodextrin or a derivative thereof is mainly involved in inhibiting a glass slide from repelling a staining reagent in the staining step following the pretreatment (page 4, paragraph [0050]).  The cyclodextrin or a derivative thereof may be at least one of α-, β-, and γ-cyclodextrin (page 4, paragraph [0050]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have include cyclodextrins in the clearing reagent of Miyawaki `927 in view of Mangino.  One of ordinary skill in the art would have been motivated to do this in order to prevent inhibition of the action of the surfactant of the clearing reagent, inhibit deterioration of the staining intensity in the subsequent staining, and inhibit a glass slide from repelling a staining reagent in the subsequent staining step.  Miyawaki `927 teaches that their invention is used as a pretreatment for internal observation of a non-transparent tissue with use of an optical microscope (page 1, paragraph [0002]).  The clearing treatment with the clearing reagent is disclosed as allowing an assay by means of a general tissue staining or immunostaining (page 3, paragraph [0045]).  See also page 6, paragraph [0096] and page 7, paragraph [0103] of Miyawaki `927.  Since the clearing reagent rendered obvious by Miyawaki 
A holding of obviousness is clearly required. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `503 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14 above, and further in view of Matsuhisa (US 2007/0225727. Previously cited).
As discussed above, Miyawaki `503 and Mangino render obvious claims 1, 2, 4-7, 9, 10, and 12-14.  However, the references differ from claim 15 in that they do not expressly disclose that their kit further comprises a pretreatment solution for use in a clearing step, wherein the pretreatment solution contains a) sorbitol and b) glycerol and/or dimethyl sulfoxide and which contains no urea.
Matsuhisa discloses a transparent tissue-visualizing preparation which is designed to be infused into or sprinkled over a transparent tissue of the eye in order to enhance visibility of transparent tissues of the eye in surgical operation (page 1, paragraph [0001]).  The preparation comprises fine particles of a macromolecular compound (page 1, paragraph [0008]) such as starch (page 2, paragraph [0014]).  Additionally, the preparation may contain pharmaceutically acceptable additives such as saccharides like glycerol and polyols like sorbitol (page 4, paragraph [0048]).
Before the effective filing date of the claimed invention, it would have been obvious to have further included the transparent tissue-visualizing preparation of Matsuhisa comprising the pharmaceutically acceptable additives glycerol and sorbitol (reading on the pretreatment solution 
A holding of obviousness is clearly required.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `419 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14 above, and further in view of Matsuhisa.
As discussed above, Miyawaki `419 and Mangino render obvious claims 1, 2, 4-7, 9, 10, and 12-14.  However, the references differ from claim 15 in that they do not expressly disclose that their kit further comprises a pretreatment solution for use in a clearing step, wherein the pretreatment solution contains a) sorbitol and b) glycerol and/or dimethyl sulfoxide and which contains no urea.
Matsuhisa discloses a transparent tissue-visualizing preparation which is designed to be infused into or sprinkled over a transparent tissue of the eye in order to enhance visibility of transparent tissues of the eye in surgical operation (page 1, paragraph [0001]).  The preparation comprises fine particles of a macromolecular compound (page 1, paragraph [0008]) such as 
Before the effective filing date of the claimed invention, it would have been obvious to have further included the transparent tissue-visualizing preparation of Matsuhisa comprising the pharmaceutically acceptable additives glycerol and sorbitol (reading on the pretreatment solution of instant claim 15) in the kit rendered obvious by Miyawaki `419 and Mangino.  One of ordinary skill in the art would have been motivated to do this in order to enhance visibility of the transparent tissues of the eye when the kit rendered obvious by Miyawaki `419 and Mangino is used for making the tissue of an eye transparent.  There would have been a reasonable expectation of success in using the combination of the preparation of Matsuhisa and the clearing reagent of Miyawaki `419 and Mangino for making eye tissue transparent and improving the visibility of the transparent tissues since Matsuhisa teaches using their preparation with transparent tissues, and Miyawaki `419 teaches using their invention for making tissue transparent.  Therefore, instant claim 15 is rendered obvious.
A holding of obviousness is clearly required.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `927 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14 above, and further in view of Matsuhisa.
As discussed above, Miyawaki `927 and Mangino render obvious claims 1, 2, 4-7, 9, 10, and 12-14.  However, the references differ from claim 15 in that they do not expressly disclose that their kit further comprises a pretreatment solution for use in a clearing step, wherein the 
Matsuhisa discloses a transparent tissue-visualizing preparation which is designed to be infused into or sprinkled over a transparent tissue of the eye in order to enhance visibility of transparent tissues of the eye in surgical operation (page 1, paragraph [0001]).  The preparation comprises fine particles of a macromolecular compound (page 1, paragraph [0008]) such as starch (page 2, paragraph [0014]).  Additionally, the preparation may contain pharmaceutically acceptable additives such as saccharides like glycerol and polyols like sorbitol (page 4, paragraph [0048]).
Before the effective filing date of the claimed invention, it would have been obvious to have further included the transparent tissue-visualizing preparation of Matsuhisa comprising the pharmaceutically acceptable additives glycerol and sorbitol (reading on the pretreatment solution of instant claim 15) in the kit rendered obvious by Miyawaki `927 and Mangino.  One of ordinary skill in the art would have been motivated to do this in order to enhance visibility of the transparent tissues of the eye when the kit rendered obvious by Miyawaki `927 and Mangino is used for making the tissue of an eye transparent.  There would have been a reasonable expectation of success in using the combination of the preparation of Matsuhisa and the clearing reagent of Miyawaki `927 and Mangino for making eye tissue transparent and improving the visibility of the transparent tissues since Matsuhisa teaches using their preparation with transparent tissues, and Miyawaki `927 teaches using their invention for making tissue transparent.  Therefore, instant claim 15 is rendered obvious.
A holding of obviousness is clearly required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1, 2, 4-10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,444,124 in view of Gradinaru (US 2015/0087001. Previously cited) and Kasamatsu (WO 2011/096468. English equivalent US 2014/0287429 cited below. Previously cited). 
Claims 1-9 and 13-19 of `124 recite a clearing reagent comprising at least one compound selected from the group consisting of urea and urea derivatives, glycerol (meeting limitation of instant claim 7), and a nonionic surfactant, the clearing reagent being an aqueous solution.  Independent claim 1 of `124 recites a concentration range of the ‘at least one compound’ which is fully encompassed by the concentration range of the ‘at least one compound’/urea of instant claims 1 and 4.  Likewise, claim 8 and independent claim 13 of `124 recite a concentration range of the urea/’at least one compound’ which is fully encompassed by the concentration range of the ‘at least one compound’/urea of instant claims 1 and 4.  Independent claim 13 of `124 and its dependent claims further require that the concentration of the surfactant is 0.025(w/v)% or more and not more than 5(w/v)% - it would have been obvious to have applied this limitation to the other claims of `124.  In doing so, the claims of `124 are comparable to the instant claims and differ from the instant claims in that the claims of `124 do not recite that the clearing reagent 
Gradinaru discloses methods and compositions for tissue clearing in which whole organs and bodies are rendered macromolecule-permeable and optically-transparent, thereby exposing their cellular structure with intact connectivity (abstract).  Gradinaru discloses that sorbitol solution-based mounting media, sRIMS, enhanced the optical transparency and imaging resolution depth of mounted samples (page 4, paragraph [0024]).  Based on the principles of tissue optical clearing, two major groups of chemicals (sugar alcohols and radiocontrast agents) were rationally screened that have the following desirable characteristics of an optical clearing agent:  high water solubility, low viscosity, high density, low osmolarity, low autofluorescence, non-fluorophore quenching, biocompatible, low cost (page 23, paragraph [0110]).  Through the screening, the sugar alcohol sorbitol was identified (page 23, paragraph [0110]).  At 70-80% (w/v) solution, sorbitol can effectively clear 200 micron thick uncleared and up to 1 mm thick PACT cleared brain sections with little quenching of fluorescence (page 23, paragraph [0110]).  Thus Gradinaru discloses the sRIMS media comprising 70% sorbitol (w/v) (page 24, paragraph [0113]).
It would have been obvious to have included sorbitol in the clearing reagent of the claims of `124 since it would have been a matter of combining agents recognized for the same purpose of making a biological material transparent.  As noted in MPEP 2144.06(I), "’It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.’"  Additionally, it would have been obvious through routine optimization to have varied the 
Therefore, the claims of `124 in view of Gradinaru render obvious instant claims 1, 2, 4, 5, 7, 9 (same composition so the intended use is inherent), and 12.
Regarding instant claim 6, claims 6 and 18 of `124 recites the nonionic surfactant is at least one selected from the group consisting of a fatty acid surfactant, a higher alcohol surfactant, and an alkylphenol surfactant.  Therefore, claims 6 and 18 of `124 in view of Gradinaru render obvious instant claim 6.
Regarding instant claim 10, claim 10 of `124 is directed to the limitations of instant claim 10.  Therefore, claim 10 of `124 in view of Gradinaru renders obvious instant claim 10.
Regarding instant claim 12, claim 12 of `124 is directed to the limitations of instant claim 12.  Therefore, claim 12 of `124 in view of Gradinaru renders obvious instant claim 12.
Though claim 11 of `124 is directed to a method, it uses the clearing reagent of claim 1 of `124.  Thus claim 11 of `124 in view of Gradinaru wholly encompasses the claimed invention.
Regarding instant claim 8, the claims of `124 differ in that they do not recite that the clearing reagent comprises cyclodextrins.  Kasamatsu discloses a pretreatment solution for immunohistochemical staining of a tissue specimen (abstract).  The solution contains an antigen retrieval agent, particular nonionic surfactants, and cyclodextrin or a derivative thereof (abstract).  .

Claims 1, 2, 4-10, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/128,654 in view of Gradinaru (US 2015/0087001. Previously cited) and Kasamatsu (WO 2011/096468. English equivalent US 2014/0287429 cited below. Previously cited).
Application No. 17/128,654 was filed on December 21, 2020.
Independent claim 1 of `654 recites a method for making a biological material transparent comprising using a clearing reagent, the clearing reagent being a solution and comprising as an active component, at least one compound selected from the group consisting of urea and urea derivatives.  Though claim 1 and its dependent claims (claims 2-14) of `654 are directed to a method, they use a clearing reagent and thus encompass a clearing reagent (the product itself).  Claim 12 of `654 recites that the urea is contained at a concentration of 1M or more and not more than 8.5M.  This urea concentration overlaps with the range of instant claims 1 and 4 for the ‘at 
The claims of `654 differ from the instant claims in that the claims of `654 do not recite that the clearing reagent comprises sorbitol, wherein the sorbitol is contained at a concentration in a range of 15 (w/v)% to 50 (w/v)%.  
Gradinaru discloses methods and compositions for tissue clearing in which whole organs and bodies are rendered macromolecule-permeable and optically-transparent, thereby exposing their cellular structure with intact connectivity (abstract).  Gradinaru discloses that sorbitol solution-based mounting media, sRIMS, enhanced the optical transparency and imaging resolution depth of mounted samples (page 4, paragraph [0024]).  Based on the principles of tissue optical clearing, two major groups of chemicals (sugar alcohols and radiocontrast agents) were rationally screened that have the following desirable characteristics of an optical clearing 
It would have been obvious to have included sorbitol in the clearing reagent of the claims of `654 since it would have been a matter of combining agents recognized for the same purpose of making cells of a tissue transparent.  As noted in MPEP 2144.06(I), "’It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.’"  Additionally, it would have been obvious through routine optimization to have varied the concentration of sorbitol, including at a concentration in the range of 15 (w/v)% to 50 (w/v)%, in the resulting clearing agent rendered obvious by the claims of `654 in view of Gradinaru since the skilled artisan would have recognized that the concentration of sorbitol is a results-effective parameter given that Gradinaru teaches that sorbitol is an optical clearing agent.  Though Gradinaru teaches a concentration of 70% (w/v) sorbitol, their sRIMS medium does not comprise any of the agents as recited in the claims of `654, and thus it would have been obvious to have varied the concentration of sorbitol to concentrations other than that taught in Gradinaru.

Regarding instant claim 5, claim 8 of `654 reads on this limitation.
Regarding instant claim 6, Triton X, Tween, and NP-40 of claim 9 of `654 are trade names for the nonionic surfactants recited in instant claim 6 (see rejection under 35 U.S.C. 112(b) of instant claim 6 in the Nonfinal Office Action mailed 6/27/19, and amendment to instant claim 6 filed 11/27/19 in response to that Office Action).  Therefore, claim 9 of `654 reads on the limitation of instant claim 6.
Regarding instant claim 7, claim 13 of `654 recites that the clearing reagent further comprises at least one selected from a group that include glycerol.  This embodiment of claim 13 of `654 reads on the limitation of instant claim 7.
Regarding instant claim 8, the claims of `654 differ in that they do not recite that the clearing reagent comprises cyclodextrins.  Kasamatsu discloses a pretreatment solution for immunohistochemical staining of a tissue specimen (abstract).  The solution contains an antigen retrieval agent, particular nonionic surfactants, and cyclodextrin or a derivative thereof (abstract).  Kasamatsu found that cyclodextrin or a derivative thereof at a particular content could prevent inhibition of the action of the surfactants, and could inhibit deterioration of the staining intensity in the staining (page 2, paragraph [0027]).  Cyclodextrin or a derivative thereof is mainly involved in inhibiting a glass slide from repelling a staining reagent in the staining step following the pretreatment (page 4, paragraph [0050]).  The cyclodextrin or a derivative thereof may be at least one of α-, β-, and γ-cyclodextrin (page 4, paragraph [0050]).  It would have been obvious to have included cyclodextrins in the clearing reagent of the claims of `654 since cyclodextrins are  in view of Gradinaru and Kasamatsu render obvious instant claim 8.
Regarding instant claim 10, claim 1 of `654 recites that the clearing reagent is caused to permeate into a biological which has been isolated in order that the biological material is made transparent.  In performing the method of claim 1 of `654, then the clearing reagent is provided with the biological material which has been isolated, and the limitation of instant claim 10.  Therefore, the claims of `654 read on instant claim 10.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, filed January 28, 2021, with respect to the rejection under 35 U.S.C. 112(b) of claim 2, the nonstatutory double patenting rejection over claims 1, 2, 7-10, 12-14, and 17-19 of Application No. 13/583,548 in view of Gradinaru, Matsuhisa, and Kasamatsu, and the nonstatutory double patenting rejection over claims 1-28 and 32-35 of Application No. 14/113,639, have been fully considered and are persuasive.  In particular, the amendment of claim 2 has overcome the rejection under 35 U.S.C. 112(b).  Additionally, these double patenting rejections have been withdrawn since Application No. 13/583,548 and 14/113,639 have been abandoned.  Therefore, these rejections have been withdrawn. 
However, Applicant’s arguments are unpersuasive with respect to the rejections under 35 U.S.C. 103 and the nonstatutory double patenting rejection over claims 1-19 of U.S. Patent No. 10,444,124 in view of Gradinaru and Kasamatsu.  With respect to the rejections under 35 U.S.C. 103, Applicant asserts that the Examiner has not demonstrated prima facie obviousness under 35 U.S.C. 103 because Applicant asserts there is no expectation of success in combining the 
Applicant also cites the Declaration under 37 C.F.R. 1.132 of Hiroshi Hama, Ph.D. filed January 28, 2021, for providing data indicating the unexpected result that the combination of prima facie obviousness is rebutted by the unexpected properties of the specific agents recited in the presently claimed invention.  Exhibit A of the Declaration provides the results, showing that the tested solutions comprising urea and sorbitol exhibited higher transmittance than solutions comprising urea and erythritol over the whole range of wavelengths at which the measurement was performed (paragraph 5 of the Declaration).  However, the Examiner finds that the higher transmittance when using sorbitol as compared with erythritol would have been an expected result in view of Gradinaru (US 2015/0087001. Listed on the Notice of References Cited mailed 10/28/20).  As pointed out in the Response to Arguments section of the last Office Action (mailed 10/28/20; see paragraph bridging pages 40 and 41 of the last Office Action), Gradinaru teaches methods and compositions for tissue clearing in which whole organs and bodies are rendered macromolecule-permeable and optically-transparent (abstract).  Sorbitol was identified through a screening of chemicals for desirable characteristics of an optical clearing agent, and it was determined that at 70-80% (w/v) solution, sorbitol can effectively clear 200 micron thick uncleared and up to 1 mm thick PACT cleared brain sections with little quenching of fluorescence (page 23, paragraph [0110]).  Therefore, tissue clearing would have been expected by including sorbitol in a composition, and the skilled artisan would have expected that sorbitol would have contributed to the clearing effect obtained by urea.  As such, the superior transmittance by the combination of urea with sorbitol as compared with a combination of urea with erythritol would have been expected.  As noted in MPEP 716.02(a)(I), “’A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue,” and “Applicants must further show that the results were prima facie case of obviousness of the rejections under 35 U.S.C. 103.  Therefore, the rejections under 35 U.S.C. 103 must be maintained.
	Regarding the nonstatutory double patenting rejection over claims 1-19 of U.S. Patent No. 10,444,124 in view of Gradinaru and Kasamatsu, Applicant requests that the rejection be held in abeyance until all other pending rejections have been overcome.  However, only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.  See MPEP 714.02.  Therefore, this double patenting rejection has been maintained.

	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                               

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651